El Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
El presente recurso de certiorari tiene por objeto anular una orden de la Corte de Distrito de San Juan restringiendo al Gobernador de Puerto Rico de poner en vigor la Ley nú-mero 99 de 1931 (Leyes de ese año, página 627).
 Esta orden fue obtenida al iniciarse el pleito en que los demandantes alegaban que algunos de ellos habían sido nombrados para desempeñar cargos municipales a vir-tud de las disposiciones de la Ley número 53 de 1928, y que tenían derecho a percibir sueldos y emolumentos y a conti-nuar en esos cargos hasta el 9 de enero de 1933; que ellos o algunos de ellos eran electores, residentes y contribuyentes; que la legislatura aprobó la Ley número 99 de 1931 que es nula; que los demandantes sufrirían la imposición de con-tribuciones ilegales; que estarían sujetos a una multiplici-dad de procedimientos y sufrirían daños irreparables; que carecían de cualquier otro remedio en el curso ordinario de *838la ley, y que el procedimiento así instado era el único reme-dio a su alcance. Se solicitó se decretara que la ley en cues-tión es inconstitucional y nula; y que en su consecuencia los demandados estaban en el deber de no hacer ciertos nombra-mientos consignados en la aludida ley, y que éstos debían abstenerse de hacerlos.
El gobierno sostiene que se trataba necesariamente de un pleito de injunction. Los interventores, demandantes en la corte inferior, mantienen que la demanda no es una de injunction, sino una en que se exige del gobernador el cumplimiento de una obligación de no hacer, o, en otras palabras, de no dar paso alguno bajo la ley, que los demandantes alegan es írrita y nula.
Si la ley autorizando los nombramientos de que se trata es constitucional, el derecho y el deber del G-obernador de hacerlos son claros. A menos que la ley autorizando esos nombramientos sea inconstitucional, no puede surgir deber alguno de abstenerse de hacerlos bajo el Código Civil, en equidad, o a virtud de la Ley Municipal general. Se presume que la ley de la legislatura es constitucional. A falta de una demostración prima facie lo suficientemente fuerte para controvertir esa presunción, ningún tribunal debe tratar de atar las manos del Gobernador, bien permanentemente o pendente lite.
Una acción para compeler mediante injunction, ya sea mandatorio o prohibitivo, el cumplimiento de un alegado deber de no hacer los nombramientos, es un pleito de injunction. Ni el nombre que dan los demandantes a la moción interesando un remedio provisional, ni el nombre de la orden concediendo la medida solicitada, son importantes. “Una rosa no sufre menoscabo en su perfume porque se le llame de otro modo.” Ni un injunction preliminar como tal, ni una orden de la índole de un injunction provisional, aunque a guisa de una medida para asegurar la efectividad de una posible sentencia, deben expedirse desde luego a instancia de cualquier litigante. Ni el uno ni la otra deben concederse a menos que *839el juzgador esté previamente convencido dé que los deman-dantes lian suscitado alguna cuestión constitucional seria, y que el resultado probable de su pleito será un fallo a su favor.
El certiorari, según lo define la sección 1349 de los Estatutos Revisados, es “un auto expedido por un tribunal superior a otro inferior, por el cual se exige del último la remisión al primero, de una, copia certificada de las diligencias pendientes ... en aquellos casos en que el procedimiento adoptado no esté de acuerdo con las prescripciones de la ley ...” El inciso (h) de la sección 2 de la “Ley para asegurar la efectividad de sentencias,” (Estatutos Revisados, 5234) dispone que (bastardillas nuestras): “En lo no previsto en las reglas precedentes, el tribunal discrecional y equitativamente adoptará las medidas procedentes para asegurar la efectividad de la sentencia.” Podría admitirse de paso (aunque no debe entenderse que así lo resolvemos) que los demandantes en un pleito de injunction pueden solicitar y obtener una orden bajo este inciso o al amparo del inciso (cD) de la misma sección. La concesión de un remedio en equidad de la naturaleza de un injunction provisional, bajo cualquiera de estos incisos, como cuestión de derecho, sin el ejercicio de cautela o discreción judicial alguna, es un error de procedimiento.
En el caso de autos el juez de distrito no consideró los méritos de las cuestiones constitucionales envueltas. El no se sintió en libertad de poner a prueba los fundamentos sobre los cuales los demandantes basaron sus alegaciones de incons-titucionalidad, sino que creyó que los demandantes tenían de-recho, como materia de ley, al remedio provisional solici-tado, y que él no tenía discreción alguna en cuanto a conce-der o denegar tal remedio. Este criterio erróneo respecto a su poder y facultad resultó en un error de procedimiento. El no ejerció discreción alguna, ya fuera sana o judicial.
Las cuestiones relativas a la jurisdicción de esta corte, según han sido presentadas por los interventores, no requieren amplia discusión.
*840Al señalar un caso una corte no agota su facultad de fijar un día para la vista, sino que puede posponerla o anticiparla en cualquier momento.
No nos detendremos a considerar la facultad de la Legis-latura para fijar términos del tribunal o para autorizar al Gobernador para que convoque a sesiones extraordinarias. Si-el Gobernador careciera de facultad para convocar a una sesión especial, entonces surgiría la cuestión de si los jueces no pueden actuar a voluntad propia y de si tal actuación se-ría un ejercicio válido del poder judicial. La corte misma no se queja de que se baya invadido su poder judicial.
Los motivos para llamar $ sesión especial fueron, a nues-tro juicio, suficientemente consignados en la convocatoria. De todos modos, la mayoría del tribunal, tal como está cons-tituido en la actualidad, es de opinión de que la convocato-ria anterior confirió toda la autoridad necesaria para resolver el presente recurso. No se ba cerrado formalmente la primera sesión especial de la temporada.
Dos de los miembros de esta corte se bailan fuera de la Isla. Si se les hubiese citado por cable no hubieran podido llegar a tiempo para ninguna de las sesiones extraordinarias. Su presencia no se hubiese podido obtener sin larga demora que hubiera destruido el objeto de la sesión extraordinaria. La ley no exige cosas imposibles ni la realización de una cosa vana y fútil. La notificación hecha a la mayoría de los miem-bros de esta Corte, que se hallaban en la Isla, fué suficiente.

La orden impugnada por los peticionarios debe ser re-vocada.

Los Jueces Presidente Señor del Toro y Asociado Texidor no intervinieron.